UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:31 March 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 333-158946 Sungame Corp. (Exact name of registrant as specified in its charter) Delaware **-***** (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3091 West Tompkins Avenue, Las Vegas, NV 89103 (Address of principal executive office) Registrant's telephone number: (702) 789-0848 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨ Yesþ NO† † Issuer has filed all reports required to be filed pursuant to §13 and §15(d) on a voluntary basis providing what the registrant believes to be current information and has filed a Form 8A on 30 August 2013 obligating itself to future filings. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesþ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YESþNO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Outstanding 31 March 2014 30 April 2014 Table of Contents Sungame Corp. (A Development Stage Company Commencing 21 October 2010) TABLE OF CONTENTS Page PART I- FINANCIAL INFORMATION 3 ITEM 1- FINANCIAL STATEMENTS 4 Condensed Balance Sheets as of March 31, 2014(unaudited) and December 31, 2013 4 Condensed Statementof Operations for the three months ended March 31, 2014, and March 31, 2013 and for the period October 21, 2010 (date of commencement as a development stage company) through March 31, 2014 (unaudited) 5 Condensed Statementof Cash Flows for the three months ended March 31, 2014, and March 31, 2013 and for the period October 21, 2010 (date of commencement as a development stage company) through March 31, 2014 (unaudited) 6 Notes to condensed financial statements (unaudited) 7 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4- CONTROLS AND PROCEDURES 17 PART II- OTHER INFORMATION 18 ITEM 1- LEGAL PROCEEDINGS 18 ITEM 1A- RISK FACTORS 18 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3- DEFAULT UPON SENIOR SECURITIES 18 ITEM 4- MINE SAFETY DISCLOSURES 18 ITEM 5- OTHER INFORMATION 18 ITEM 6- EXHIBITS 19 SIGNATURES 19 Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act - 2 - Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. - 3 - Table of Contents ITEM 1Financial Statements SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS: Current Assets: Cash $ $ Inventory Prepaid Expenses Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets 77 Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts Payable $ $ Related party advances Unearned revenue Total Current Liabilities TOTAL LIABILITIES Stockholders' Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized with none outstanding Common stock subscriptions Common stock, $.001 par value; 300,000,000 authorized with: 177,758,067 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these condensed unaudited financial statements - 4 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Operations (Unaudited) October 21, 2010 (Inception of Three months ended Development Stage) March 31, through March 31, Revenues $ $ $ Cost of goods sold - Gross profit - OperatingExpenses Depreciation & amortization General & administrative Total Expenses Loss From Operations ) ) ) Other Income and (Expenses) Interest income - - 10 Interest expense - ) ) Other income - Total Other Income and (Expenses) - ) ) Net Loss $ ) $ ) $ ) Per Share Information Loss per common share: Basic and Diluted $ ) * $ ) * Weighted average number of shares outstanding: Basic and Diluted * Denotes a loss of less than $(0.01) per share The accompanying notes are an integral part of these condensed unaudited financial statements - 5 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Cash Flows
